Case: 20-30489     Document: 00516013362         Page: 1     Date Filed: 09/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 14, 2021
                                  No. 20-30489
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anderson Curtel Duke,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:18-CR-343-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Anderson Curtel Duke appeals the denial of his motion to suppress,
   along with his conviction by a jury and concurrent 288-month sentences for
   two counts of possession with intent to distribute fentanyl and a single count
   of possession with intent to distribute heroin. First, he contends that he did


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30489     Document: 00516013362           Page: 2   Date Filed: 09/14/2021




                                    No. 20-30489


   not validly waive his rights under Miranda v. Arizona, 384 U.S. 436 (1966).
   We review that question of law de novo and the supporting factual
   conclusions for clear error. United States v. Cardenas, 410 F.3d 287, 292 (5th
   Cir. 2005).
          We reject Duke’s argument that he never expressly waived his
   Miranda rights, as a valid waiver may be “implied from all the
   circumstances.” Berghuis v. Thompkins, 560 U.S. 370, 383-84 (2010). Duke
   received the Miranda warnings before answering the agents’ questions, and
   the totality of the circumstances reflect that he understood the warnings. See
   id. at 383-84, 386; United States v. Hearn, 563 F.3d 95, 104 (5th Cir. 2009).
          Alternatively, Duke contends that the waiver of his Miranda rights
   was involuntary, unknowing, and unintelligent because he was mentally
   impaired due to intoxication, fatigue, and emotional distress. The argument
   is unavailing. See United States v. Reynolds, 367 F.3d 294, 297, 299 (5th Cir.
   2004); Muniz v. Johnson, 132 F.3d 214, 220 (5th Cir. 1998). We defer to the
   district court’s credibility finding as to agent testimony that Duke was not
   impaired, as well as the court’s finding that Duke remained alert, lucid, and
   responsive throughout the interview. See United States v. Wright, 777 F.3d
   769, 773 (5th Cir. 2015). Viewing the evidence in the light most favorable to
   the Government, we find no clear error in those findings. See id.; United
   States v. Alvarado-Palacio, 951 F.3d 337, 340 (5th Cir. 2020). Duke’s
   background and experience also indicate that he understood his Miranda
   rights and the consequences of waiving them. See Moran v. Burbine, 475 U.S.
   412, 421 (1986); see also Edwards v. Arizona, 451 U.S. 477, 482 (1981).
          Nor is there merit to the contention that the Miranda waiver was
   involuntary because agents used deceptive and coercive tactics to obtain his
   cooperation. The customary police tactics cited by Duke, including a truthful
   assessment that he was facing life in prison, did not constitute the sort of




                                         2
Case: 20-30489       Document: 00516013362         Page: 3    Date Filed: 09/14/2021




                                    No. 20-30489


   coercive acts that overcome the will of the accused. Compare Hopkins v.
   Cockrell, 325 F.3d 579, 581, 583-85 (5th Cir. 2003), with Cardenas, 410 F.3d
   at 295, 297; United States v. Rico, 51 F.3d 495, 507 (5th Cir. 1995); United
   States v. Ballard, 586 F.2d 1060, 1063 (5th Cir. 1978).          While certain
   statements arguably created a favorable climate for confession by playing on
   Duke’s emotions, see Self v. Collins, 973 F.2d 1198, 1205-06 (5th Cir. 1992),
   they did not override his will, see Cardenas, 410 F.3d at 297, or deprive him
   of the knowledge he needed to understand his Miranda rights or the
   consequences of waiving them, see Soffar v. Cockrell, 300 F.3d 588, 596 (5th
   Cir. 2002) (en banc). Inasmuch as the comments were made after he waived
   his Miranda rights, they did not retroactively render the waiver involuntary.
   See id.
             That one of the interrogators responded, “no,” when asked if Duke
   was making his situation worse by talking does not alter the validity of his
   earlier waiver. See Soffar, 300 F.3d at 596-97; Alvarado-Palacio, 951 F.3d at
   342. Duke validly waived his Miranda rights because “the totality of the
   circumstances surrounding the interrogation reveal both an uncoerced
   choice and the requisite level of comprehension.” Burbine, 475 U.S. at 421
   (internal quotation marks and citation omitted).
             Next, we consider Duke’s challenge to the authentication of
   photographs depicting evidence seized during the search of his person. We
   review the district court’s ruling for abuse of discretion. See United States v.
   Lundy, 676 F.3d 444, 452 (5th Cir. 2012). The deputy’s testimony that he
   recalled seizing the items during the search satisfied Federal Rule of
   Evidence 901, which “is not a burdensome standard.” United States v.
   Barlow, 568 F.3d 215, 220 (5th Cir. 2009); see Fed. R. Evid. 901(b)(1).
   Any flaws in the testimony went to the weight of the evidence, not its
   admissibility. See United States v. Isiwele, 635 F.3d 196, 200 (5th Cir. 2011).




                                          3
Case: 20-30489      Document: 00516013362           Page: 4     Date Filed: 09/14/2021




                                     No. 20-30489


          In addition, Duke contends that the evidence was insufficient to prove
   the intent to distribute under 21 U.S.C. § 841(a)(1). Giving substantial
   deference to the jury’s verdict and viewing the evidence in the light most
   favorable to the Government, we conclude that a rational jury could have
   found the element based on Duke’s own admissions and the testimony of an
   associate who assisted him with drug sales. See United States v. Delgado, 672
   F.3d 320, 330 (5th Cir. 2012) (en banc); United States v. Lopez, 74 F.3d 575,
   577 (5th Cir. 1996), abrogated on other grounds by United State v. Vargas-
   Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc).
          Finally, we consider Duke’s contention that the district court erred by
   applying the career offender enhancement in U.S.S.G. § 4B1.1. His claim
   that an attempted marijuana distribution offense does not constitute a
   “controlled substance offense” under U.S.S.G. § 4B1.2(b) is foreclosed by
   United States v. Lightbourn, 115 F.3d 291, 293 (5th Cir. 1997), which remains
   binding “absent an intervening change in law,” United States v. Petras, 879
   F.3d 155, 164 (5th Cir. 2018). To the extent Duke asserts in his reply brief
   that the Supreme Court’s decision in Kisor v. Wilkie, 139 S. Ct. 2400, 2415-
   18 (2019), supplies such a change, he waived the argument by failing to raise
   it in his original brief, see United States v. Jackson, 426 F.3d 301, 304 n.2 (5th
   Cir. 2005). Because Duke’s challenge to the career offender enhancement is
   unavailing, we agree with his concession that his alternative sentencing
   claims are moot.
          AFFIRMED.




                                           4